DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Givens et al. (US 10,604,96), in view of Kim (KR 100668493 and Shepherd (US 9,695,613).
Regarding claim 1, Givens et al disclose a method for installing a fence assembly on a support surface having underground obstacles, comprising: 
providing: 
at least three posts (16, see Column 1 lines 5-13) each having a longitudinal axis (see Fig. 1) and a front surface (face 32 in Fig. 3), 
at least one rail (68) having a longitudinal axis (see Fig. 11), and 
a fence fabric (22); 
inserting the at least three posts in the support surface (see Column 2 lines 43-49), such that the at least three posts are spaced from one another (see Column 2 lines 52-56), 
the longitudinal axis of the at least one rail is arranged perpendicularly with respect to the at least three posts (see Fig. 22); and 
securing the fence fabric to the at least one rail (see Fig. 22), and 

Givens et al. fail to expressly disclose as claimed:
a plurality of brackets each having a first plate and a second plate that is connected to the first plate and is substantially perpendicular to the first plate, 
wherein a distance between a first post and a second post is different than a distance between the second post and a third post;
securing the first plate of each one of the brackets to the front surface of one of the at least three posts such that the second plate of each bracket is arranged in a horizontal plane that is perpendicular to the front surface of each of the at least three posts; 
securing the at least one rail to the second plate of one or more of the plurality of brackets secured to the at least three posts so that the longitudinal axis of the at least one rail is arranged perpendicularly with respect to the at least three posts.
 so that the at least three posts and the plurality of brackets are not accessible from an area exterior to the fence assembly and further comprising providing one or more support ribs, positioning the one or more support ribs substantially perpendicularly to the at least one rail, and securing the support ribs to the fence fabric.
Givens et al disclose that the spacing between adjacent posts is no greater than about 6 feet, and further discloses the spacing is no greater than about 8 feet (see Column 2 lines 52-56). 
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the distance between a first post and a second post, and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fence assembly of Givens et al, such that it comprises a distance between a first post and a second post being different than a distance between the second post and a third post in order to provide a fence assembly that can be assembled to a desired length of fence, depending on the location that the fence is being constructed. No specific structural or functional significance is associated with that particular spacing of the posts, and the adjustment of spacing would be a design consideration within the skill of the art which would yield expected and predictable results.
Kim teaches a plurality of brackets (40) each having a first plate and a second plate that is connected to the first plate and is substantially perpendicular to the first plate (see annotated Figure 4 below); securing the first plate of each one of the brackets to the front surface of one of the at least three posts (10, see Fig. 7) such that the second plate of each bracket is arranged in a horizontal plane that is perpendicular to the front surface of each of the at least three posts (see Fig. 4); and securing the at least one rail (20) to the second plate of one or more of the plurality of brackets secured to the at least three posts (see Fig. 4, and NOTE 1 below), in order to provide an intermediate bracket for the post and rail fence that retains both objects together while preventing the fence fabric and rail from resting directly against the post structure of the fence, which will further allow the rail members to be vertically adjusted or replaced without compromising the strength of the fence post.

The combination of Givens et al and Kim discloses that the at least three posts and the plurality of brackets are not accessible from an area exterior to the fence assembly (see annotated Figure 12 below for example of combination, and see NOTE 2 below).
Givens et al as modified by Kim fails to disclose that the fence assembly further comprises one or more support ribs, positioning the one or more support ribs substantially perpendicularly to the at least one rail, and securing the support ribs to the fence fabric.
Shepherd teaches providing one or more support ribs (106 and 110), positioning the one or more support ribs in the vertical direction, and securing the support ribs to the fence fabric (100, see Abstract), in order to provide a strong connection between the fence fabric and the fence posts. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Givens et al and Kim, with Shepherd, such that it comprises one or more support ribs, 
The combination of Givens et al, Kim, and Shepherd therefore teaches support ribs (106 and 110 of Shepherd) secured to the fence fabric in the vertical direction, and perpendicular to the rail (68 of Givens et al).
NOTE 1: The at least one rail is secured to the first plate of the bracket, the first plate of the bracket is secured to the second plate, therefore the at least one rail is secured to the second plate.
NOTE 2: It is understood that the combination of Givens et al and Kim teaches a post and rail fence, comprising a fence mesh located outward of the plurality of brackets and the at least three posts, and therefore does not allow access to the brackets and posts from an exterior of the fence assembly.

    PNG
    media_image1.png
    553
    776
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 4.

    PNG
    media_image2.png
    585
    755
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 12.
Regarding claim 2, the combination of Givens et al, Kim, and Shepherd discloses that the fence assembly comprises positioning the at least three posts (16 of Givens et al, see Column 1 lines 5-13 of Givens et al) at about 6 feet apart or about 8 feet apart (see Column 2 lines 52-56), and further that each of the at least three posts is independently spaced (see rejection of claim 1 above), but does not expressly teach as claimed that each of the at least three posts is independently spaced from an adjacent post by about 15 to about 25 feet.
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the spacing between adjacent posts) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Givens et al, Kim, and Shepherd, such that it comprises each of the at least three posts independently spaced from an adjacent post by about 15 to about 25 feet, in order to 
	Givens et al discloses that the length of each rail should be sufficient enough to fully span the distance between each pair of posts (see Column 4 lines 34-36), however no specific structural or functional significance is associated with that particular spacing of the posts, and the adjustment of spacing would be a design consideration within the skill of the art which would yield expected and predictable results.
Regarding claim 3, Givens et al discloses wherein each of the at least three posts (16, see Column 1 lines 5-13) comprises a central portion (30) having a first side (where 32 is located) and a second side (where 33 is located), and a first panel (32) on the first side that extends perpendicularly to the central portion, and a second panel (33) on the second side that extends perpendicularly to the central portion, and wherein the first panel defines the front surface of each of the at least three posts (see Fig. 22).
Regarding claim 4, the combination of Givens et al, Kim, and Shepherd discloses that the fence assembly further comprises securing the plurality of brackets (40 of Kim) on each of the at least three posts (16 of Givens et al, see Column 1 lines 5-13 of Givens et al), such that each one of the plurality of brackets on one of the at least three posts are spaced from one another along the longitudinal axis of the posts (see NOTE below).
NOTE: See in Fig. 15 of Givens et al that there are at least three rails spaced from one another along the longitudinal axis of the posts, and there is an associated bracket taught on each rail, therefore there are at least three brackets spaced along the longitudinal axis of the post.
Regarding claim 5, the combination of Givens et al, Kim, and Shepherd discloses wherein securing the plurality of brackets (40 of Kim) to the at least three posts (16 of Givens et al, see Column 1 lines 5-13 of Givens et al) comprises use of fasteners (see Fig. 4 of Kim).
Regarding claim 6, the combination of Givens et al, Kim, and Shepherd discloses wherein the first plate (see annotated Figure 4 above) of each of the plurality of brackets (40 of Kim) defines one or more apertures (41 of Kim) and the method further comprises inserting a fastener through the one or more apertures (see Fig. 4 and Fig. 7 of Kim) to secure each of the plurality of brackets to the at least three posts (16 of Givens et al, see Column 1 lines 5-13 of Givens et al).
Regarding claim 7, the combination of Givens et al, Kim, and Shepherd discloses wherein the at least one rail (68 of Givens et al) comprises a central panel with a first side and a second side, a first panel extending perpendicularly from the first side of the central panel, and a second panel extending perpendicularly from the second side of the central panel (see annotated Figure 12 below), and the method further comprises positioning the central panel of the at least one rail in facing engagement with the second plate of one or more of the plurality of brackets (see the fitment of the rail, bracket, and post by example in annotated Figure 12 above).

    PNG
    media_image3.png
    491
    755
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 12.
Regarding claim 8, the combination of Givens et al, Kim, and Shepherd discloses that the railing system further comprises securing the central panel (see annotated Figure 12 above) of the at least one rail (68 of Givens et al) to the second plate (see annotated Figure 4 above) of one of the plurality of brackets (40 of Kim) via fasteners (see Fig. 4 and Fig. 7 of Kim, and see NOTE below).
NOTE: See in annotated Figures 12 above that the central panel of Givens et al, is secured to the bracket of Kim by fasteners, and further that the bracket of Kim comprises both the first and second plates fixed together.
Regarding claim 9, Givens et al discloses that the railing system further comprises securing the fence fabric (22) to the second panel (see annotated Figure 12 above) of the at least one rail (68, see Fig. 20).
Regarding claim 10, Givens et al discloses wherein the fence fabric (22) comprises a rigid material (see Column 5 lines 62-67 and Column 6 lines 1-5).
Regarding claim 13, Givens et al discloses that the fence assembly further comprises forming a hole in the support surface, positioning a first end of one of the at 
Regarding claim 14, Givens et al. disclose wherein the hole is formed to provide a depth that is greater than a width of the hole (see NOTE below).
NOTE: see in Fig. 23 that 26 represents the hole, and the hole containing a foundation material is shown to be deeper than it is wide, further see Column 2 lines 45-47.

Claims 16-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Givens et al. in view of Kim.
Regarding claim 16, Givens et al discloses a fence assembly for installation on a support surface with underground obstacles, comprising:  
5at least three posts (16, see column 1 lines 5-13) each having a longitudinal axis (see Fig. 1) and a front surface (face 32 in Fig. 3); 
at least one rail (68) having a longitudinal axis (see Fig. 11), the longitudinal axis of the at least one rail is arranged perpendicularly with respect to the at least three posts (see Fig. 22); and 
a fence fabric (22) secured to the at least one rail (see Fig. 22) so that the at least three posts are not accessible from an area exterior to the fence assembly.
Givens et al. fail to expressly disclose a plurality of brackets each having a first plate and a second plate that is connected to the first plate and is substantially perpendicular to the first plate, wherein the first plate of each of the plurality of brackets is secured to the front surface of one of the at least three posts such that the second 
Kim teaches a plurality of brackets (40, and see Fig. 2) each having a first plate and a second plate that is connected to the first plate and is substantially perpendicular to the first plate (see annotated Figure 4 above), wherein the first plate of each of the plurality of brackets is secured to the front surface of one of the at least three posts (10) such that the second plate of each of the plurality of brackets is perpendicular to the 10front surface of the posts (see Fig. 4); wherein the at least one rail (ref. 20) is secured to the second plate of one or more of the plurality of brackets (see Fig. 4), in order to provide an intermediate bracket for the post and rail fence that retains both objects together while preventing the fence fabric and rail from resting directly against the post structure of the fence, which will further allow the rail members to be vertically adjusted or replaced without compromising the strength of the fence post.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Givens et al, with Kim, such that it comprises an intermediate bracket for the post and rail fence that retains both objects together while preventing the fence fabric and rail from resting directly against the post structure of the fence, which will further allow the rail members to be vertically adjusted or replaced without compromising the strength of the fence post. 

NOTE: It is understood that the combination of Givens et al and Kim discloses a post and rail fence, comprising a fence mesh located outward of the plurality of brackets and the at least three posts, and therefore does not allow access to the brackets and posts from an exterior of the fence assembly.
Regarding claim 17, the combination of Givens et al and Kim discloses that the fence assembly comprises positioning the at least three posts (16 of Givens et al, see Column 1 lines 5-13 of Givens et al) at about 6 feet apart or about 8 feet apart (see Column 2 lines 43-49), but does not expressly teach as claimed wherein the at least three posts are independently spaced from an adjacent post by about 15 to about 25 feet.
Applicant is reminded that it has been held that where the general conditions of a claim (i.e. the independent spacing between adjacent posts) are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Givens et al and Kim, such that it comprises each of the at least three posts independently spaced from an adjacent post by about 15 to about 25 feet, in order to maximize the distance between adjacent posts which in turn reduces the number of 
	Givens et al discloses that the length of each rail should be sufficient enough to fully span the distance between each pair of posts (see Column 4 lines 34-36), however no specific structural or functional significance is associated with that particular spacing of the posts, and the adjustment of spacing would be a design consideration within the skill of the art which would yield expected and predictable results.
Regarding claim 18, Givens et al discloses that each of the at least three posts (16, see column 1 lines 5-13) is an I-beam (see column 3 lines 8-9).
	Regarding claim 19, Givens et al discloses that each of the at least three posts (16, see column 1 lines 5-13) comprises a 20central portion (ref. 30) having a first side (where 32 is located) and a second side (where 33 is located), a first panel (32) on the first side that extends perpendicularly to the central portion, and a second panel (ref. 33) on the second side that extends perpendicularly to the central portion, and wherein the first panel defines the front surface of each of the at least three posts (see Fig. 22).
Regarding claim 20, the combination of Givens et al and Kim discloses wherein each of the at least three posts (16 of Givens et al, see Column 1 lines 5-13 of Givens et al) comprises the 25plurality of brackets (40 of Kim) secured thereon, wherein the plurality of brackets on each of the at least three posts are spaced from one another along the longitudinal axis of the post (see NOTE below).

Regarding claim 21, the combination of Givens et al and Kim discloses wherein the plurality of brackets (40 of Kim) are secured to the at least three posts (16 of Givens et al, see Column 1 lines 5-13 of Givens et al) via fasteners (see Fig. 4 of Kim). 
Regarding claim 22, the combination of Givens et al and Kim discloses wherein the first plate (see annotated Figure 4 above) of each of the plurality of 30brackets (40 of Kim) defines one or more apertures (41 of Kim) for receiving a fastener (see Fig. 4 and Fig. 7 of Kim). 
Regarding claim 23, Givens et al discloses that the at least one rail (68) comprises a central panel with a first side and a second side, a first panel extending perpendicularly from the first side 20of the central panel (see annotated Figure 12 above), and a second panel extending perpendicularly from the second side of the central panel (see annotated Figure 12 above).
Regarding claim 24, the combination of Givens et al and Kim discloses wherein the central panel (see annotated Figure 12 above) of the at least one rail (68 of Givens et al) is in facing engagement (see NOTE below) with the second plate (see annotated Figure 12 above) of one or more of the plurality of brackets (40 of Kim) secured 5to the at least three posts (16 of Givens et al). 

Regarding claim 25, the combination of Givens et al and Kim discloses wherein the central panel (see annotated Figure 12 above) of the at least one rail (68 of Givens et al) is secured to the second plate (see annotated Figure 4 above) of one or more of the plurality of brackets (40 of Kim) via fasteners (see Fig. 4 and Fig. 7 of Kim, and see NOTE below). 
NOTE: See in annotated Figures 12 above that the central panel of Givens et al, is secured to the bracket of Kim by fasteners, and further that the bracket of Kim comprises both the first and second plates fixed together.
Regarding claim 26, Givens et al discloses that the fence fabric (22) is secured to the second panel (see annotated Figure 12 above) of the at least one rail (see Fig. 20).
NOTE: Fence fabric (22) is secured to the second plate (see annotated Figure 12 above) as seen in Fig. 20 by the use of fasteners to tighten down a cover plate (ref. 86) over the fabric. Therefore, the fabric is secured to the second plate.
Regarding claim 27, Givens et al discloses that the fence fabric comprises a rigid material (see column 5 lines 62-67, and column 6 lines 1-5).
Regarding claim 29, Givens et al discloses that each of the at least three posts (16, see Column 1 lines 5-13) comprises a 15first end that is encased within a foundation (see column 2 lines 43-45).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Givens et al. in view of Kim and Shepherd, as applied to claim 1, and further in view of Reinert (US 2017/0272028).
Regarding claim 12, the combination of Givens et al, Kim, and Shepherd fails to expressly teach as claimed that the method further comprises pile-driving or vibro-driving each of the at least three posts into the support surface.
Reinert teaches pile-driving or vibro-driving (see paragraph [0033] lines 8-21) posts (200) into a support surface (the soil described in paragraph [0022]) in order to secure the structure into the support surface without the need to dig a hole and disturb the earth, and further to reduce the amount physical equipment and downtime (see paragraph [0033] lines 42-44).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Givens et al, Kim, and Shepherd, further with Reinert, such that it comprises the at least posts being placed in the ground by the use of vibro-driving, in order to secure the structure into the support surface without the need to dig a hole and disturb the earth, and further to reduce the amount physical equipment and downtime.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US Givens et al. in view of Kim and Shepherd, as applied to claims 1 and 13, and further in view of Trascher (GB 2442587).
Regarding claim 15, the combination of Givens et al, Kim, and Shepherd discloses posts (16 of Givens et al) in a foundation material (see Column 2 lines 43-45 
Trascher teaches positioning reinforcing rebar in foundation material (see page 5 lines 18-23) in order to strengthen the foundation, therefore strengthening the overall fence structure. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Givens et al, Kim, and Shepherd, further with Trascher, such that it comprises rebar in the foundation material, in order to strengthen the foundation, therefore strengthening the overall fence structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619